Name: Council Implementing Regulation (EU) 2018/698 of 8 May 2018 implementing Article 17(3) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  European construction;  civil law
 Date Published: nan

 8.5.2018 EN Official Journal of the European Union LI 117/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/698 of 8 May 2018 implementing Article 17(3) of Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (1), and in particular Article 17(3) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 March 2014 the Council adopted Regulation (EU) No 224/2014. (2) On 26 April 2018 the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 2127 (2013) updated the information relating to one person subject to restrictive measures. (3) Annex I to Regulation (EU) No 224/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 224/2014 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2018. For the Council The President E. ZAHARIEVA (1) OJ L 70, 11.3.2014, p. 1. ANNEX The entry concerning the person listed below is replaced by the following entry: 8. EugÃ ¨ne BARRET NGAÃ KOSSET (alias: (a) Eugene Ngaikosset; (b) Eugene Ngaikoisset; (c) Eugene Ngakosset; (d) Eugene Barret Ngaikosse; (e) Eugene Ngaikouesset; (f) The Butcher of Paoua ; (g) Ngakosset) Designation: (a) Former Captain, CAR Presidential Guard; (b) Former Captain, CAR Naval Forces. Date of birth: 8 Oct.1967 National identification No: Central African Republic armed forces (FACA) military identification number 911-10-77. Address: Bangui, Central African Republic. Date of UN designation: 17 December 2015. Other information: Captain EugÃ ¨ne Barret NgaÃ ¯kosset is a former member of former President FranÃ §ois BozizÃ ©'s presidential guard and associated with the anti-Balaka movement. He escaped from jail on 17 May 2015 following his extradition from Brazzaville and created his own anti-Balaka faction including former FACA fighters. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/6217455 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: EugÃ ¨ne Barret NgaÃ ¯kosset was listed on 17 December 2015 pursuant to paragraphs 11 and 12(b) and (f) of Resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR; involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement ; and involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including MINUSCA, the European Union missions and French operations which support them.  Additional information: NgaÃ ¯kosset is one of the main perpetrators of the violence which erupted in Bangui in late September 2015. NgaÃ ¯kosset and other anti-Balaka worked together with marginalised members of ex-SÃ ©lÃ ©ka in an effort to destabilise the CAR Transitional Government. On the night of 27-28 September 2015, NgaÃ ¯kosset and others made an unsuccessful attempt to storm the Izam  gendarmerie camp in order to steal weapons and ammunition. On 28 September, the group surrounded the offices of CAR national radio. On 1 October 2015, a meeting took place in the PK5 neighbourhood between NgaÃ ¯kosset and Haroun Gaye, a leader of the Front Populaire pour la Renaissance de Centrafrique (FPRC), with the aim of planning a joint attack on Bangui on Saturday 3 October. On 8 October, 2015, the CAR Justice Minister announced plans to investigate NgaÃ ¯kosset and other individuals for their roles in the September 2015 violence in Bangui. Ngaikosset and the others were named as being involved in egregious behaviour constituting a breach of the internal security of the state, conspiracy, incitement to civil war, civil disobedience, hatred and complicity.  CAR legal authorities were instructed to open an investigation to search for and arrest the perpetrators and accomplices. On 11 October 2015, NgaÃ ¯kosset is believed to have asked anti-Balaka militia under his command to carry out kidnappings, with a particular focus on French nationals, but also CAR political figures and UN officials, with the aim of forcing the departure of the transitional President, Catherine Samba-Panza.